Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 31:
(a) It is unclear what “a value O satisfying: 4*(floor(j*C/4)+Q)+V” means. The quantity “4*(floor(j*C/4)+Q)+V” is not a condition or requirement that can logically be “satisfied”.  If applicant had intended to claim that the value O is equal to “4*(floor(j*C/4)+Q)+V”, then Applicant should consider explicitly claiming that in the independent claims.
All dependent claims are rejected as indefinite due to their dependence from indefinite independent claims 23 or 31, as the case may be.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,490,406 B2, in view of U.S. Patent Publication No. 2010/0165939 A1 to Lin.
As to claim 23, claim 1 of ‘406 discloses A user equipment of a wireless communication system, the user equipment comprising: a communication module; and a processor that controls the communication module, wherein the processor is configured to, receive a plurality of first PDCCHs for downlink scheduling, wherein each first PDCCH includes an Nc-bit counter downlink assignment index (c-DAI), and Nc is one of 1 and 2 (“receive a plurality of first PDCCHs …”); 
receive a second PDCCH for scheduling a physical uplink shared channel (PUSCH), wherein the second PDCCH includes 2-bit uplink DAI (UL-DAI) (“receive a second PDCCH …”); and 
transmit a hybrid automatic repeat request (HARQ)-acknowledge (ACK) codebook for the downlink scheduling via the PUSCH (“transmit a HARQ ACK codebook …”), 
wherein a size of the HARQ-ACK codebook is associated with a value O satisfying: 4*(floor(j *C/4)+Q)+V, where 
- j is a counter value for a case that a current Nc-bit c-DAI has a value of less than or equal to a previous Nc-bit c-DAI within a plurality of received Nc-bit c-DAIs, 
- C is 2^Nc, 
- Q is 0 or 1, 
- V is a value of the 2-bit UL-DAI, and in a range of 1 to 4, and 
- floor is a flooring function (“wherein a size of the HARQ ACK codebook …”).
Claim 1 of ‘406 does not appear to explicitly disclose wherein a PDCCH comprises a DCI format.
Lin discloses wherein a PDCCH comprises a DCI format (paragraphs 12, 13, 18, disclosing that a PUCCH is indicative of a DCI format)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Lin’s teachings, in conjunction with and/or to modify claim 1 of ‘406, by utilizing the DCI format comprised in the PDCCH, as disclosed in Lin, to transmit/receive/convey the information contained in the PDCCHs as in the teachings “receive a plurality of first PDCCHs for downlink scheduling, wherein each first PDCCH includes an Nc-bit counter downlink assignment index (c-DAI), and Nc is one of 1 and 2; receive a second PDCCH for scheduling a physical uplink shared channel (PUSCH), wherein the second PDCCH includes 2-bit uplink DAI (UL-DAI)” disclosed in claim 1 of ‘406, to reject “receive a plurality of first downlink control information (DCI) formats for downlink scheduling, wherein each first DCI format includes an Nc-bit counter downlink assignment index (c-DAI), and Nc is one of 1 and 2; receive a second DCI format for scheduling a physical uplink shared channel (PUSCH), wherein the second DCI format includes 2-bit uplink DAI (UL-DAI)”. The suggestion or motivation would have been to provide an improved method of PDCCH signaling involving DAIs (Lin, paragraphs 1-28; claim 1 of ‘406).  Furthermore, all of the elements of this claim have been shown to be known in the cited art and it would have been obvious to one of ordinary skill in the art to combine these known and disclosed elements of the cited art discussed above as claimed by known methods and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claim 31, see rejection for claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2017/0134140 A1 to Park;
U.S. Patent Publication No. 2013/0343313 A1 to Takeda et al.;
U.S. Patent Publication No. 2020/0336239 A1 to Khoshnevisan et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463